Exhibit 10.4
CONFIDENTIAL TREATMENT REQUESTED UNDER
17 C.F.R. SECTIONS 200.80(b)(4), 200.83 AND 230.24b-2.
[*****] INDICATES OMITTED MATERIAL THAT IS THE
SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST
FILED SEPARATELY WITH THE COMMISSION.
THE OMITTED MATERIAL HAS BEEN FILED
SEPARATELY WITH THE COMMISSION.
Amended and Restated
Enhanced In-Building Coverage Deployment Agreement
     This Amended and Restated Enhanced In-Building Coverage Deployment
Agreement (“Agreement”) is dated as of the date the last Party (defined below)
signs this Agreement (“Amended and Restated Effective Date”) and is between
Clear Wireless LLC (“Clearwire”) and Sprint Solutions, Inc., as contracting
agent on behalf of the applicable Sprint affiliated entities providing wireless
telecommunications equipment and services (“Sprint”). Clearwire and Sprint may
be referred to individually as a “Party” or collectively as the “Parties.”
Background
A. Whereas, Clearwire and its Affiliates own and operate the Clearwire Network
and provide wireless broadband services in the United States; and
B. Whereas, Sprint is purchasing wireless broadband services from Clearwire for
resale to Customers; and
C. Whereas, Clearwire and Sprint desire to enhance in-building coverage of the
Clearwire Network in certain locations; and
D. Whereas, Clearwire, Sprint, and other strategic investors entered into the 4G
MVNO Agreement dated November 28, 2008 and as amended by Sprint and Clearwire
(“4G MVNO Agreement”); and
E. Whereas, this Agreement sets forth the terms under which the Parties will
jointly deploy and operate an enhanced in-building wireless coverage solution
for businesses; and
F. Whereas, this Agreement is a wireless infrastructure agreement between
Clearwire and Sprint.
Now, therefore, in consideration of the mutual covenants and obligations
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Clearwire and Sprint hereby agree
as follows:
Agreement
1. Definitions. Capitalized terms used herein that are not defined in this
Agreement shall have the meanings assigned to them in the 4G MVNO Agreement.
     “4G MVNO Agreement” has the meaning defined in Background section D.
     “4G Services” means the wireless broadband access services provided by
Clearwire over the Clearwire Network.
     “Affiliate” is a legal entity that directly or indirectly controls, is
controlled by, or is under common control with the party. An entity is
considered to control another entity if it owns, directly or indirectly, more
than 50% of the total voting securities or other similar voting rights.
     “ATP” has the meaning defined in section 9.1.
     “BTS” means base transceiver station.
     “Claim” and “Claims” has the meaning defined in section 19.1.

             
 
  Confidential — Subject to Nondisclosure Obligations       1

 



--------------------------------------------------------------------------------



 



     “Clearwire Network” means the WiMAX network (or any other network)
deployed, owned or operated by Clearwire or any of its Affiliates in the United
States.
     “Clearwire Territory” means all commercially launched CMAs and any CMAs
that are set forth in the Quarterly Roadmap.
     “CMA” means cellular market area.
     “CNS Build Forecast” has the meaning defined in section 6.7.
     “Confidential Information” has the meaning defined in section 15.
     “Customers” are the entities that Sprint has entered or will enter into
contracts with for Sprint to provide In-Building Solutions.
     “Design Review Process” means Clearwire’s reviews described in sections
3.2, 3.2.1, and 6.2.
     “Designs” has the meaning defined in section 7.2.
     “Device(s)” means Customers’ wireless devices, including without limitation
data cards, smartphones, and embedded devices that connect to the Clearwire
Network or, in the case of WLAN Solutions, that connect to the WLAN Solution.
     “Discloser” has the meaning defined in section 15.
     “EBS” means educational broadband service.
     “Equipment” means hardware that Clearwire has certified or is in the
process of certifying for use on the Clearwire Network that Sprint will use in
providing the In-Building Solution.
     “FCC” means the Federal Communications Commission.
     “GHz” means gigahertz.
     “High Density Markets” means [*****].
     “In-Building Solutions” are systems that are built under this Agreement and
generate or repeat the Clearwire Network radio frequency and distributes the
signal within a specific building or campus and include WLAN Solutions.
In-Building Solutions are generally comprised of the following: (a) equipment
that generates or repeats the Clearwire Network’s radio frequency only; (b) the
system that internally distributes the Clearwire Network’s radio frequency only;
and (c) backhaul.
     “Indoor BTS” means a BTS with antennas that are installed within a building
and are targeted to provide enhanced coverage within a building.
     “Indoor Picocell” means a picocell with antennas that are installed within
a building and are targeted to provide enhanced coverage within a building.
     “IP Claim” has the meaning defined in section 19.2.
     “Launched Market” means a market or cell site that is identified as a
launched market or cell site in Clearwire’s Clearsky tool. For the avoidance of
doubt, any market or cell site that is identified as a “substantial services”
market or cell site is expressly excluded from the definition of Launched
Market.
     “Locations” has the meaning defined in section 3.1.
     “MHz” means megahertz.
     “NOC” means network operations center.
     “New York City Boroughs” means [*****].
     “Non-WLAN Solutions Fees” means the fees set out in section 5.2.3.

             
 
  Confidential — Subject to Nondisclosure Obligations       2

 



--------------------------------------------------------------------------------



 



     “Operational Facilities” has the meaning defined in section 3.3.2.
     “Outdoor BTS” means a BTS with antennas that are installed outside of a
building and are targeted to provide enhanced coverage outside of a building.
     “Outdoor Picocell” means a picocell with antennas that are installed
outside of a building and are targeted to provide enhanced coverage outside of a
building.
     “Recipient” has the meaning defined in section 15.
     “Restricted Venue” has the meaning defined in section 3.2.
     “Retail Stores” has the meaning defined in section 3.3.2.
     “RF Change” has the meaning defined in section 6.4.
     “SOW” means a statement of work under this Agreement.
     “Sprint-Controlled Facility” and “Sprint-Controlled Facilities” has the
meaning defined in section 3.3.
     “Sprint End Users” has the meaning defined in section 6.6.
     “Term” has the meaning defined in section 2.
     “Test Results” has the meaning defined in section 7.2.
     “TDD” means time division duplexing.
     “Wireless Broadband Services” has the meaning defined in section 1 of the
4G MVNO Agreement.
     “WLAN and Macro Subscriber” means Devices that connect to a WLAN Solution,
connect to the Clearwire Network, and are not Low MRC M2M Devices as defined in
section 3.2.5 of Schedule 7.1 of the 4G MVNO Agreement.
     “WLAN Only Subscriber” means Devices that only connect to a WLAN Solution,
do not connect to the Clearwire Network, and are not Low MRC M2M Devices as
defined in section 3.2.5 of Schedule 7.1 of the 4G MVNO Agreement.
     “WLAN Solution” means an In-Building Solution that [*****]
     “WLAN Solutions Fees” means the fees set out in section 5.3.2.
2. Term. The term of this Agreement begins on the Effective Date and ends upon
the earlier of (a) termination of the Agreement by either Party pursuant to
Section 16; or (b) termination or expiration of the 4G MVNO Agreement (“Term”).
3. Locations
     3.1 Customer Locations. Subject to the provisions in this Agreement, Sprint
may deploy In-Building Solutions as set forth in a SOW, substantially in the
form attached hereto as Schedule A, at Customer’s property (“Locations”).
          3.1.1 Locations in Launched Markets. Subject to the provisions in this
Agreement, in Launched Markets, Sprint may deploy In-Building Solutions at any
Location in Sprint’s sole discretion.
          3.1.2 Locations Outside of Launched Markets. For Locations outside of
Launched Markets, Sprint must obtain Clearwire’s prior written approval.
Clearwire’s approval will not be unreasonably withheld, and Clearwire must give
Sprint its answer on the Locations within ten (10) business days of Sprint’s
request. If Clearwire does not respond within ten (10) business days, Sprint
will escalate the request to the most senior executive officer in Clearwire’s
wholesale department, who will use commercially reasonable efforts to respond
within three (3) business days. If no response is received, Sprint will escalate
the request to Clearwire’s Chief Operating Officer or the equivalent.

             
 
  Confidential — Subject to Nondisclosure Obligations       3

 



--------------------------------------------------------------------------------



 



     3.2 Reasonably Required to Meet Needs. Sprint may deploy any In-Building
Solution in areas reasonably required to serve a specific customer so long as
such customer has a contract with Sprint for 4G wireless services. If an
In-Building Solution is broader than is reasonably required to serve a specific
customer’s reasonable needs as determined by Clearwire in its reasonable
discretion during the Design Review Process, then Sprint must obtain Clearwire’s
prior written approval before deploying the In-Building Solution. Clearwire’s
approval will not be unreasonably withheld. Clearwire will give Sprint its
determination as to whether a design meets the requirement in this section 3.2
when Clearwire completes the Design Review Process. If Clearwire denies the
design, then Clearwire and Sprint will discuss Clearwire’s reasons in sufficient
detail to allow Sprint to submit another design if Sprint so decides.
          3.2.1 Restricted Venues. [*****].
     3.3 Additional Sprint Locations. Subject to the provisions of this
Agreement, in addition to the Locations described in section 3.1 (Customer
Locations), during the Term, Sprint may also deploy In-Building Solutions in any
Sprint-owned or leased facilities (each a “Sprint-Controlled Facility” and
collectively the “Sprint-Controlled Facilities”).
          3.3.1 For the avoidance of doubt, a facility that is leased by Sprint
(such as a call center or retail sales location in a mall) or subject to shared
use by Sprint (such as a distribution/shipping center), and used by Sprint for
its own business purposes shall be deemed to be a Sprint-Controlled Facility.
          3.3.2 Sprint-Controlled Facilities consists of two subgroups:
(a) retail stores Sprint uses to sell wireless products and services (“Retail
Stores”); and (b) facilities that Sprint uses for operational purposes, such as
call centers or distribution centers (“Operational Facilities”). The Retail
Stores and Operational Facilities collectively make up Sprint-Controlled
Facilities.
     3.4 Approved Sprint-Controlled Facilities. Schedule A-1, which is attached
hereto and incorporated herein by reference, lists the approved Retail Stores as
of the Amended and Restated Effective Date. Schedule A-2, which is attached
hereto and incorporated herein by reference, lists the approved Operational
Facilities as of the Amended and Restated Effective Date. Sprint may, from time
to time, amend Schedules A-1 and A-2 to remove Sprint-Controlled Facilities or
add additional Sprint-Controlled Facilities, including without limitation and by
way of example only, Sprint call centers, executive briefing centers, and Sprint
retail stores, provided that before any such amendment to Schedules A-1 or A-2
becomes effective, Sprint shall notify Clearwire in writing and, for new
Locations that are outside of Launched Markets, obtain Clearwire’s prior written
consent, which consent shall not be unreasonably withheld or delayed.
     3.5 Sprint-Controlled Facilities are Locations. Each Sprint-Controlled
Facility shall be deemed to be a “Location” as defined in section 3.1 and each
shall be subject to all of the terms and conditions of this Agreement. In
addition, Sprint reserves the right to remove Equipment from Sprint-Controlled
Facilities following deployment if Sprint determines or a third party asserts
that Sprint’s lease rights do not permit the location or operation of the
Equipment at the Sprint-Controlled Facility.
4. Spectrum
     4.1 Clearwire grants Sprint the limited right, subject to the terms of this
agreement, to resell services over Clearwire’s spectrum solely in the Locations,
in accordance with the 4G MVNO Agreement.
     4.2 Except as specifically set out in this Agreement in sections 4.2.1,
4.2.2, 7.6, and 7.6.1, nothing in this Agreement will limit in any manner
Clearwire’s rights to use and manage (including manage, modify, renew, let
expire, etc. its spectrum leases) for any lawful purpose any spectrum that
Clearwire (or any of its Affiliates) has the right to use under any license,
lease, sublease, or otherwise in the Locations covered by this Agreement. If any
provision in this Agreement has the effect of limiting Clearwire’s rights to use
and manage its spectrum in the Locations covered by this Agreement, Clearwire
will immediately provide written notice to Sprint.

             
 
  Confidential — Subject to Nondisclosure Obligations       4

 



--------------------------------------------------------------------------------



 



Clearwire and Sprint will then cooperate with each other and undertake
commercially reasonable efforts to resolve such adverse impact within a
reasonable time frame and attempt to reduce the impact to Customers.
          4.2.1 Sale of Spectrum. In areas inside and outside of a Launched
Market, Sprint’s rights and Clearwire’s obligations will be as set forth in
section 13.4 of the 4G MVNO Agreement. For purposes of interpreting section 13.4
of the 4G MVNO Agreement, In-Building Solutions in and out of a Launched Market
are “Wireless Broadband Services.”
          4.2.2 Management of Spectrum Leases. [*****].
     4.3 For Locations outside of Launched Markets and for WLAN Solutions inside
Launched Markets, if Clearwire determines in good faith that due to Clearwire’s
obligations under this Agreement that it owes additional spectrum lease fees or
that it will incur any other spectrum-related costs that are in excess of the
amount that would otherwise have been due from or incurred by Clearwire, then
when Clearwire reviews and approves Sprint’s design for a Location (as set forth
in section 6.2), Clearwire will provide sufficient written notice to Sprint of
any additional costs for that Location. If Sprint decides to move forward with
the Location, Sprint will pay the identified, additional costs for that
Location.
          4.3.1 For WLAN Solutions:
               (a) Sprint will be responsible for (i) all regulatory costs;
(ii) any regulatory fees; or (iii) FCC spectrum leasing or licensing
requirements. Sprint agrees that the operation for the WLAN Solution is at
Sprint’s cost and expense and in accordance with the rules and regulations of
the FCC. Sprint will pay all regulatory costs related to the WLAN Solution and
Clearwire’s actual costs associated with enabling the use of Clearwire’s
spectrum for the WLAN Solution.
               (b) To the extent required by Clearwire or the FCC, Sprint will
prepare, at its cost, and submit to Clearwire for processing with the FCC and/or
the third party license holder (Clearwire’s Lessor) any documentation required
to meet FCC or EBS lease requirements, including consent, lease, or sublease
agreements.
               (c) Sprint will take all necessary steps to ensure that
deployment of the WLAN Solutions do not cause material interference to any
operations of Clearwire or other network operators. Sprint will take all
necessary steps to protect and preserve the status of the licenses associated
with the WLAN Solutions. Sprint agrees to deploy the WLAN Solutions within
Clearwire’s approved parameters.
               (d) Sprint agrees to indemnify Clearwire against any damages
caused by Sprint’s operation of the WLAN Solutions, including, without
limitation, the payment of any fines levied by the FCC or other regulatory
authority for any improper use of spectrum, such as, but not limited to,
material interference with other channels or any claims that any WLAN Solution
was improperly undertaken in violation of FCC requirements or regulations.
               (e) Sprint acknowledges and agrees that any rights granted to
Sprint hereunder with respect to spectrum are personal to Sprint and may not be
assigned or used for any purpose outside of the express purposes provided for
under this Agreement.
     4.4 If Clearwire discovers any material interference (as determined by
Clearwire in a commercially reasonable manner) with any In-Building Solution
that (i) is outside the normal operating condition of the In-Building Solution,
(ii) materially impairs the quality of the service provided by Clearwire to its
customers, and (iii) is caused by Sprint or its agents, employees,
representatives or Customers, Clearwire will promptly notify Sprint, and Sprint
will promptly cease the act(s) constituting such interference. In the case of
any such interference caused by Sprint or its agents or Customers, Clearwire,
concurrent with notice to Sprint, may require that Sprint immediately correct
or, if unable to correct, immediately shut down the applicable In-Building
Solution in the event that the interfering act(s) cause material degradation to
Clearwire’s service or any other network operator’s service or otherwise
constitutes an emergency. In other instances of interference, Clearwire will
provide 48 hours notice to Sprint prior to requiring Sprint to shut

             
 
  Confidential — Subject to Nondisclosure Obligations       5

 



--------------------------------------------------------------------------------



 



down the applicable In-Building Solution if the interference is not remedied
within such 48 hour timeframe.
          4.4.1 Sprint will provide a 24/7 contact for each Location, which is
CNS Care.
     4.5 Notwithstanding any other provision of this Agreement, Clearwire has
the ultimate operational control and authority over its licensed and/or leased
spectrum on which the Equipment operates, including, but not limited to, the
authority to manage the Equipment (and the authority to reconfigure or shut down
the Equipment) as necessary to comply with regulatory requirements; to resolve
RF safety or other safety issues; or to respond to material interference issues
(in accordance with the interference provisions set forth in section 4.4 above).
          4.5.1 Clearwire does not have physical access to the Sprint-Controlled
Facilities. In order to comply with the provisions of section 4.5, Sprint will
promptly comply with Clearwire’s instructions with respect to the Equipment as
described in section 4.5.
          4.5.2 If due to a Customer’s requirement (such as a lease agreement
with a third party landlord requires that Sprint is only permitted to deploy
telecommunications technologies at that location for which it is licensed and/or
authorized by the FCC), then Clearwire and Sprint shall work together in good
faith to deploy the 4G Services to such Customer and Clearwire will use good
faith efforts to provide documentation prepared by Sprint that Customer may
require at Sprint’s cost.
     4.6 Clearwire will determine the spectrum allocation for each particular
Location and will use commercially reasonable efforts to defer to the lowest
cost option among Clearwire’s spectrum rights (such as the use of BRS first) to
the extent Clearwire can reasonably accommodate the lowest cost option within
its network designs. At a minimum, the spectrum allocation for each Location
will take into account each Customer’s requirements.
5. Financial Terms
     5.1 Sprint will pay Clearwire’s reasonable costs for engineering review
time and other time spent reviewing, evaluating, and assessing the designs as
set out in Schedule A-3. After Sprint knows of a potential In-Building Solution,
Sprint will enter it into Clearwire’s WCAT tool. Sprint will request Clearwire
to perform design reviews via an email request.
          5.1.1 For all design and implementation work referenced on
Schedule A-3 that Clearwire has completed before March 31, 2011, Clearwire will
send (if it has not already sent) Sprint an invoice. [*****].
          5.1.2 [*****].
          5.1.3 Starting with work done on and after April 1, 2011, on a monthly
basis Clearwire will provide Sprint with an itemized list of what Clearwire
proposes to deduct from the prepayment. At a minimum, the itemized list must
include for each project for which Clearwire is charging Sprint: (a) Sprint’s
name of the project (provided Sprint provides the same to Clearwire);
(b) Sprint’s site identification number (provided Sprint provides the same to
Clearwire); (c) the itemized services for which Clearwire is charging Sprint per
Schedule A-3; and (d) the prepayment balance. Within ten (10) business days of
Sprint receiving Clearwire’s itemized list, Sprint will give Clearwire a
reconciliation list. Once the reconciliation list is agreed upon, Clearwire can
deduct the agreed upon amount from the prepayment balance. Sprint will provide
Clearwire with the project estimated budget for each In-Building Solutions. By
September 30 of each year, Sprint will provide a report that summarizes the
inventory and cost of each In-Building Solution completed from January to June
of such year. By March 30 of each year, Sprint will provide a report that
summarizes the inventory and cost of each In-Building Solutions completed from
July to December of such year.
          5.1.4 The parties agree that they will conduct an annual good faith
review of the costs for design services as set out on Schedule A-3 and adjust
Schedule A-3 as may be required as a result of such review.
     5.2 The following pricing terms will apply:

             
 
  Confidential — Subject to Nondisclosure Obligations       6

 



--------------------------------------------------------------------------------



 



          5.2.1 Charges for Wireless Broadband Services on In-Building
Solutions. For repeater-based In-Building Solutions that amplify an existing
signal of the macro Clearwire Network, Clearwire will charge Sprint for and
Sprint will pay for Wireless Broadband Services as set out in section 3 of
Schedule 7.1 of the 4G MVNO Agreement. For all other In-Building Solutions,
Clearwire will not charge Sprint for any Sprint End Users’ 4G data usage that
accesses the Clearwire Network through the In-Building Solution.
          5.2.2 WLAN Solutions Fees. For WLAN Solutions:[*****].
          5.2.3 Non-WLAN Solutions Fees.
          [*****].
          5.2.7 For WLAN Solutions, no later than the tenth day of each month,
Sprint will provide a report to Clearwire that will include at a minimum the
following information: (a) for the just-completed billing month, (i) the total
number of billed WLAN Only Subscribers and WLAN and Macro Subscribers; (ii) for
WLAN Solutions that are not located in High Density Markets, the number of
picocells and the number of BTSs that are deployed and providing commercial
service; (iii) for WLAN Solutions that are located in High Density Markets, the
number of Indoor Picocells, Outdoor Picocells, Indoor BTSs, and Outdoor BTS that
are deployed and providing commercial service; (iii) for WLAN Solutions that are
located in the New York City Boroughs, the number of Indoor Picocells, Outdoor
Picocells, Indoor BTSs, and Outdoor BTS that are deployed and providing
commercial service; and (b) for the prior billing month, a network report that
will include (i) each WLAN Solution project name; (ii) each WLAN Solution site
identifier; and (iii) the combined number of WLAN Only Subscribers and WLAN and
Macros Subscribers associated with each WLAN Solution; and (iv) [*****].
          5.2.8 For In-Building Solutions (except WLAN Solutions), no later than
the tenth day of each month, Sprint will provide a report to Clearwire that will
include at a minimum the following information: (a) for the just-completed
billing month, a network report that will include (i) the total number of BTSs
deployed and connected to the Clearwire Network, (ii) the total number of
picocells deployed and connected to the Clearwire Network, and (iii) [*****].
          5.2.9 For the monthly recurring fees described in section 5.2 and its
subsections, the invoicing and payment terms are as set out in section 7.4 of
the 4G MVNO Agreement.
     5.3 Retention of Title. For the avoidance of doubt, during the Term, all
In-Building Solutions subject to this Agreement shall be owned and operated by
Sprint, and Sprint shall at all times hold and retain title to the Equipment at
each Location.
     5.4 Payment Terms. For all charges that are not design and implementation
work referenced on Schedule A-3 or a monthly recurring fee described in section
5.2 and its subsections that Sprint agrees to pay Clearwire under this
Agreement, Clearwire will provide Sprint with a quote (if applicable); Sprint
will send Clearwire a purchase order; once the work is complete, Clearwire will
send Sprint an invoice; [*****].
6. Design of In-Building Coverage
     6.1 Sprint and Clearwire will work together in good faith to (a) create
design guidelines and templates for the In-Building Solutions, which Sprint will
use in deploying the Equipment at the Locations, and (b) ensure there is
sufficient backhaul capacity in the Clearwire Territory to meet Customer
requirements.
     6.2 Clearwire will review and approve Sprint’s designs within five
(5) business days after receipt of same by Clearwire. Clearwire’s approval of a
design cannot be unreasonably withheld.

             
 
  Confidential — Subject to Nondisclosure Obligations       7

 



--------------------------------------------------------------------------------



 



     6.3 Clearwire will provide Sprint the following assistance for each
Location: (a) identification of donor site; (b) assistance in identifying
backhaul requirements, such as design guidelines or information related to
backhaul; and (c) assistance in identifying spectrum related issues.
     6.4 For repeaters (whether installed in a Sprint-Controlled Facility or a
Customer Location), the Parties will follow the design process currently in use,
which is as follows: (i) Sprint will provide a forecast of all projects prior to
implementation; (ii) designs will be tracked through Clearwire’s ISR process;
(iii) Sprint will conduct a donor site evaluation, submit a request to Clearwire
for coverage and design analysis; and (iv) Clearwire Local Market RF Engineer
will review the design package and provide feedback and approval within five
(5) business days. Clearwire will use commercially reasonable efforts to provide
the Sprint designated point of contact with reasonable prior written notice of
any RF changes affecting the frequency, azimuth, or downtilt of the donor signal
(“RF Change”) that will require a re-tune of Equipment or will cause In-Building
Solutions to operate improperly. Sprint will be solely responsible for its costs
to re-tune or otherwise modify repeaters in order for such repeaters to properly
operate, and remain certified for use, on the Clearwire Network or to redirect
donor signals as the Clearwire Network is expanded. Clearwire will give
reasonable consideration to requests made by Sprint concerning impacts of RF
Changes, provided however that nothing herein shall obligate Clearwire to take
or refrain from taking any actions with respect to RF Changes based on Sprint
requests, and Clearwire shall have the right to manage and/or implement RF
Changes in its sole discretion.
     6.5 Sprint has sole discretion in selecting the place within the
Sprint-Controlled Facility to deploy the Equipment.
     6.6 WLAN Solutions.
     [*****].
          6.6.1 For WLAN Solutions (whether installed in a Sprint-Controlled
Facility or a Customer Location), the Parties will follow the design process
currently in use, which is as follows: (i) Sprint will provide a forecast of all
projects prior to implementation; (ii) designs will be tracked through
Clearwire’s ISR process; (iii) Sprint will submit a request to Clearwire for
coverage and design analysis; and (iv) Clearwire Local Market RF Engineer will
review the design package and provide feedback and approval within ten
(10) business days.
          6.6.2 Clearwire will use commercially reasonable efforts to provide
Sprint with reasonable prior written notice of any RF Change that will require a
re-tune of Equipment or will cause In-Building Solutions to operate improperly.
Sprint will be solely responsible for its costs to re-tune or otherwise modify
WLAN Solutions in order for such WLAN Solutions to properly operate, and remain
certified for use, on the Clearwire Network. If Sprint requests, Clearwire will
give reasonable consideration to concerns about the impacts of RF Changes,
provided however that nothing herein shall obligate Clearwire to take or refrain
from taking any actions with respect to RF Changes based on Sprint requests, and
Clearwire shall have the right to manage and/or implement RF Changes in its sole
discretion.
          6.6.3 All Sprint designs and implementations of WLAN Solutions shall
comply with Clearwire’s macro network TDD ratio as applicable to the specific
CMA, unless agreed otherwise in writing.
          6.6.4 Sprint, at its cost, will provide Clearwire remote access,
read-only capability into each of the WLAN Solutions so that Clearwire may
review frequency configuration (including the spectrum frequency being used and
any associated alarms if the Equipment operates out of specification). Clearwire
may request Sprint to turn the WLAN Solution or any portion thereof on or off or
to change the frequency used in order to mitigate and otherwise address material
interference issues as set forth in section 4.4.
     6.7 Forecasting. No later than the fifth day of each calendar month, Sprint
will provide to Clearwire a rolling forecast (the “CNS Build Forecast”) that is
updated monthly. The CNS Build Forecast will include: (i) a six (6) month
forecast for the estimated number of new

             

  Confidential — Subject to Nondisclosure Obligations       8

 



--------------------------------------------------------------------------------



 



Locations based on projected sales; (ii) a three (3) month forecast of the type
of In-Building Solution based on current design estimates; and (iii) a three
(3) month forecast of the projected 12-month subscriber levels based on targeted
design capacity. The Parties agree that all forecasts are good faith estimates
only, and Sprint has no liability to Clearwire based on the forecasts.
7. Equipment and Certification Process
     7.1 Sprint will purchase, provision and own the Equipment that is needed
for the In-Building Solution at each Location.
     7.2 Sprint will be solely responsible for determining the business
requirements and architecture of all In-Building Solutions. Sprint will provide
the design for each In-Building Solution to include architectural design, use
cases, capacity load estimates and network impacts, network and RAN designs,
test requirements, bills of materials, call flows and schedules, all as
applicable (the “Designs”). Clearwire will review the Designs and provide
approval or rejection via email to the designated contact within fifteen
(15) business days of submission of a complete Design to Clearwire. Once Design
approval has been received, Sprint will test the Design and provide the
following test results to Clearwire for review: MOPs, KPI/KQI definitions,
operations monitoring and maintenance plan, test plan and results and
descriptions of any open issues and proposed mitigation (the “Test Results”).
Clearwire will then provide approval or rejection of the documented Test Results
via email to the designated contact with five (5) business days of submission of
the complete Test Results to Clearwire. Upon approval of the Test Results,
Sprint will complete a first office implementation and test. Upon conclusion,
Sprint will supply the following to Clearwire: full end to end test of
deployment process and interaction between Sprint and Clearwire, test results
and open issues and recommendation for certification. Clearwire will then
provide certification or notice of failure to certify via email to the
designated contact with 5 business days of submission of the complete first
office implementation and testing documentation to Clearwire.
     7.3 Clearwire will provide Sprint with a complete, current list of
Equipment certified for use on the Clearwire Network. Sprint will use only
Equipment that Clearwire has certified or is in the process of certifying for
use on the Clearwire Network at the time Sprint starts to install the
In-Building Solutions. Clearwire will use commercially reasonable efforts to
review Sprint’s suggestions for Equipment, with the understanding that such
review will not interfere with or delay Clearwire’s own ongoing network
deployment activities.
     7.4 When negotiating with its Equipment vendors, Clearwire will use
commercially reasonable efforts to negotiate the right for Sprint to buy
Equipment and associated software under the same terms as between Clearwire and
such 4G Equipment vendors, but failure of a vendor to offer Sprint the same
terms and prices will not constitute default under this Agreement. Sprint will
be financially liable for its purchases under such agreements. When negotiating
with its Equipment vendors Sprint will use commercially reasonable efforts to
negotiate the right for Clearwire to buy Equipment and associated software under
the same terms as between Sprint and such 4G Equipment vendors, but failure of a
vendor to offer Clearwire the same terms and prices will not constitute default
under this Agreement. Clearwire will be financially liable for its purchases
under such agreements.
     7.5 In Clearwire’s discretion, Clearwire may at any time during the Term
(or upon the expiration or termination of this Agreement at its option) elect to
purchase all right, title, and interest in any and all Equipment purchased and
installed by Sprint that (a) generates or repeats the Clearwire Network radio
frequency only and no other radio frequency; (b) distributes Clearwire Network’s
signal and only the Clearwire Network signal within a specific building or
campus. If a distribution system is a shared system, Sprint is not required to
sell Clearwire the distribution system but Sprint will continue to provide
Clearwire access to the distribution system at no charge for as long as
Clearwire needs to fulfill its obligations in this Agreement. Clearwire must
purchase all Equipment contained in an individual In-Building Solution. If
Clearwire so elects, Clearwire will provide Sprint with written notice at least
90 days prior to the purchase date of such election, identifying the Equipment
in which Locations that Clearwire intends to purchase.

             
 
  Confidential — Subject to Nondisclosure Obligations       9

 



--------------------------------------------------------------------------------



 



          7.5.1 Equipment Purchase Price. Clearwire will pay Sprint an amount
equal to Sprint’s cost for the In-Building Solution, which is defined as
Sprint’s (a) documented original purchase price for all applicable Equipment;
(b) reasonable and documented engineering costs; and (c) reasonable and
documented installation costs (all discounted on a straight line depreciation
basis pro-rated over a seven (7) year period).
          7.5.2 Equipment Purchase Terms. For the Equipment that Clearwire
purchases, Sprint will, to the extent that it has the legal right to do so,
taking into account Sprint’s agreements with various third parties, transfer all
rights, licenses, warranties, etc. that Sprint is able. Sprint will cooperate
with Clearwire’s due diligence process to aid Clearwire in its determination of
what Sprint is capable of transferring. The Equipment purchase transaction will
be documented in a form that contains the same or substantially similar terms as
those in Schedule B, which is attached hereto.
          7.5.3 Operating, Monitoring, and Maintaining the Equipment. After
Clearwire purchases the Equipment, Clearwire will, at its cost, continue to
operate, monitor, and maintain the In-Building Solution for the lesser of:
(a) the length of any remaining term in the contract between Sprint and
Customer; or (b) five (5) years from the date Clearwire purchases the Equipment.
               (a) After Clearwire purchases the Equipment, for In-Building
Solutions that are not WLAN Solutions, Clearwire will charge Sprint for Wireless
Broadband Services on the In-Building Solutions that are not WLAN Solutions as
set out in section 3 of Schedule 7.1 of the 4G MVNO Agreement, and Sprint will
no longer pay Clearwire the fees described in section 5.2.3 of this Agreement.
               (b) After Clearwire purchases the Equipment, for WLAN Solutions,
Clearwire will not charge Sprint for any Wireless Broadband Services on the WLAN
Solution, but Sprint will pay the fees described in section 5.2.2 of this
Agreement.
          7.5.4 Ownership of Customer Relationship.
          [*****]
     7.6 Nothing herein shall be interpreted or deemed to prevent or otherwise
restrict Clearwire from deploying technology other than WiMAX over the Clearwire
Network in its sole discretion.
          7.6.1 Clearwire will work with Sprint in good faith to understand the
implications on the In-Building Solutions, Equipment, and Locations. For
Locations inside of Clearwire Territory, the In-Building Solution will not need
to transition to a different technology until Clearwire (a) no longer operates
WiMax in the area of the Location, or (b) determines in its reasonable
discretion that it is no longer economically viable to maintain Sprint on WiMax
in such Locations, or (c) otherwise reasonably determines that it must
transition Sprint to another technology. Clearwire will give Sprint commercially
reasonable notice and commercially reasonable time to transition the Locations
to a different technology.
8. Installation
     8.1 The parties will use commercially reasonable efforts to develop the
processes and interfaces for installation of Equipment at each Location within
45 days of the Amended and Restated Effective Date.
     8.2 For each Location, Clearwire will provide maps to Sprint showing
possible donor sites and the site identification for the Location.
     8.3 Sprint will invite Clearwire to join the site walk of each Location
prior to Sprint beginning the installation.
     8.4 Sprint will install the In-Building Solution at each Location.

             
 
  Confidential — Subject to Nondisclosure Obligations       10

 



--------------------------------------------------------------------------------



 



     8.5 At the design stage, Sprint and Clearwire will determine the type of
backhaul solution for the Location. Clearwire will work with Sprint on each
design to ensure that there is appropriate backhaul capacity for projected
numbers of users and capacity. Clearwire will design the backhaul and ensure
that appropriate facilities are available in the core. For any Location, whether
in or out of Clearwire Territory, Sprint will be responsible for identifying,
procuring, and paying for any backhaul required to support the Location. If
Sprint wants to consider Clearwire as a potential installation vendor of
microwave backhaul services, then Sprint will ask Clearwire for a quote that
will include the total cost of service for delivery of microwave backhaul
services. If Sprint selects Clearwire, Sprint will pay the quoted total cost of
service.
     8.6 Clearwire and Sprint will work together in good faith to develop
alarming for all In-Building Solutions, including repeaters, which are not WLAN
Solutions.
9. Acceptance Test Plan
     9.1 Clearwire and Sprint will work together in good faith to develop the
acceptance test plan (“ATP”) and any processes to support the ATP. The ATP will
include joint Sprint-Clearwire testing for coverage, throughput and alarming.
     9.2 Sprint will conduct the acceptance tests with each Customer and inform
Clearwire when the on-site acceptance test is completed successfully.
     9.3 Sprint is responsible for all costs of performing the acceptance
testing, including re-tests and corrective action needed as a result of the
acceptance testing except those that are associated with standard procedures
that Clearwire performs for acceptance testing.
     9.4 As part of the acceptance test, Sprint and Clearwire will work together
to ensure that the installed In-Building Solution is operational on the
Clearwire Network and that the alarms are visible for the installed Equipment
that Clearwire will monitor.
     9.5 Clearwire and Sprint will work together in good faith to develop a
process to accept the In-Building Solution and transition it to Clearwire for
monitoring.
10. Operation
     10.1 Whether in or out of Clearwire Territory, Clearwire will monitor the
In-Building Solution for solutions that are not WLAN Solutions. To allow for
Clearwire’s monitoring, each Location will have a unique naming convention and
IP address that allows for identification as an In-Building Solution Location.
Clearwire will receive alarms at a designated Clearwire service center for all
In-Building Solutions. Clearwire is responsible for initial triage and problem
isolation for all Locations. Clearwire will open a ticket with Sprint within
fifteen (15) minutes of an alarm.
     10.2 If after initial triage, the Parties determine that the issue is with
the Clearwire Network, backhaul that Clearwire provides (in Clearwire Territory
only), or the designated termination point into the Clearwire Network, then
Clearwire will resolve the issue and provide Sprint status updates every hour
and a half until service is restored.
     10.3 If after initial triage, the Parties determine that the issue is with
the In-Building Solution or with backhaul that Sprint provides (outside of
Clearwire Territory only), then Sprint will resolve the issue.
     10.4 Clearwire and Sprint will work together in good faith to modify the
existing Sprint-Clearwire outage and operations processes to incorporate any
changes needed to support In-Building Solution requirements. Clearwire will
provide Sprint with reasonable support as Sprint maintains and fixes the
In-Building Solutions.
     10.5 For In-Building Solutions that are not WLAN Solutions, Clearwire will
notify Sprint via the existing, agreed-upon NOC to NOC notification process,
which is a flash electronic notification, of issues that will impact or have
impacted an In-Building Solution according to the following schedule:[*****]

             
 
  Confidential — Subject to Nondisclosure Obligations       11

 



--------------------------------------------------------------------------------



 



11. Maintenance. Sprint will have primary responsibility for maintenance;
however Sprint and Clearwire will work together in good faith to develop support
processes concerning the maintenance process and support of the Equipment used
in the In-Building Solutions.
     11.1 For In-Building Solutions other than WLAN Solutions inside of the
Clearwire Territory:
          11.1.1 Clearwire is responsible for maintenance and ongoing support of
the Clearwire Network and any Equipment that Clearwire purchases and owns in
support of the extension of the Clearwire Network to the Location.
          11.1.2 If Clearwire needs to perform maintenance at a Location or on
the backhaul connectivity to the Location, Clearwire will open a Change
Management (CMC) ticket with Sprint so that Sprint, if necessary, can notify
Customer.
          11.1.3 Sprint is responsible for the maintenance and any ongoing
support for the Equipment that is purchased and owned by Sprint and which is
used in support of Sprint’s Customers.
     11.2 For In-Building Solutions other than WLAN Solutions outside of the
Clearwire Territory:
          11.2.1 Clearwire is responsible for monitoring and Sprint is
responsible for maintaining any Equipment that is required for the backhaul
circuit to be connected into the Clearwire Network.
          11.2.2 Sprint is responsible for testing and maintaining the backhaul
circuit.
          11.2.3 Sprint is responsible for maintaining all Equipment that is
installed at the Location.
          11.2.4 Sprint is responsible for monitoring and maintaining the
circuit that is installed from the Location outside of Clearwire Territory to
the designated termination point into the Clearwire Network located inside
Clearwire Territory. The Parties will work together in good faith to develop
appropriate maintenance processes to ensure restoration of service to Customers
after an outage.
          11.2.5 Notwithstanding the foregoing, Clearwire reserves the right, in
its reasonable discretion, to participate in the maintenance of installations
outside of Clearwire Territory if Clearwire reasonably determines that Sprint’s
maintenance is insufficient.
     11.3 For WLAN Solutions inside or outside of the Clearwire Territory:
          11.3.1 Sprint is responsible for monitoring and maintaining any
Equipment that is required for the backhaul circuit.
          11.3.2 Sprint is responsible for testing and maintaining the backhaul
circuit.
          11.3.3 Sprint is responsible for maintaining all Equipment that is
installed at the Location.
          11.3.4 Notwithstanding the foregoing, Clearwire reserves the right, in
its reasonable discretion, to participate in the maintenance of installations
outside of Clearwire Territory at Clearwire’s cost if Clearwire reasonably
determines that Sprint’s maintenance is insufficient.
12. Reports. If Sprint needs specific CNS reports that Clearwire does not
already provide under the 4G MVNO Agreement, then Clearwire and Sprint will work
together in good faith to determine the CNS specific reports that Clearwire will
provide. If Clearwire determines that the cost to create the CNS specific
reports is material, then Clearwire will inform Sprint of its reasonable, actual
costs to create the report at the time the parties are initially discussing the
CNS specific reports. If Sprint decides to have Clearwire produce the CNS
specific report, then Sprint will reimburse Clearwire for its reasonable, actual
costs.

             
 
  Confidential — Subject to Nondisclosure Obligations       12

 



--------------------------------------------------------------------------------



 



13. Service Level Agreements. Clearwire and Sprint will work together in good
faith to develop a single appropriate service level agreement which shall be
applicable to all Customers. The parties will use commercially reasonable
efforts to develop the service level agreement within 45 days of the Amended and
Restated Effective Date.
14. Insurance
     14.1 Coverage. During the Term, Sprint and Clearwire each will maintain the
following minimum insurance coverage:[*****]
     14.2 Requirements. All insurance policies will be issued by companies
licensed or authorized to transact business in the state(s) where the Premises
are located and that hold a current rating of not less than A-, VII according to
A.M. Best. Upon request, each Party will provide the other Party with
certificates of insurance or such other documentary evidence of insurance
coverage, such as an Internet accessible Memorandum of Insurance. With regard to
the policies, each Party will provide that the other Party be given not less
than thirty (30) days’ prior written notice of any intended cancellation of the
policies.
15. Confidentiality. Neither Party will disclose the other Party’s Confidential
Information (as defined below), to any third party, except as expressly
permitted in this Agreement. This obligation will continue until 2 years after
this Agreement terminates or expires. The Recipient (as defined below) may
disclose Confidential Information to its subsidiaries, affiliates, agents and
consultants with a need to know, if they are not competitors of the Discloser
(as defined below) and are subject to a confidentiality agreement at least as
protective of the Discloser’s rights as this provision. The Parties will use
Confidential Information only for the purpose of performing under this
Agreement. The foregoing restrictions on use and disclosure of Confidential
Information do not apply to information that: (A) is in the possession of the
Recipient at the time of its disclosure and is not otherwise subject to
obligations of confidentiality, (B) is or becomes publicly known, through no
wrongful act or omission of the Recipient, (C) is received without restriction
from a third party free to disclose it without obligation to the Discloser,
(D) is developed independently by the Recipient without reference to the
Confidential Information, (E) is required to be disclosed by law, regulation, or
court or governmental order, or (F) is disclosed with the prior written consent
of the Discloser. “Confidential Information” means nonpublic information:
(i) about the Discloser’s business, (ii) given to the Recipient in any tangible
or intangible form for Recipient’s use in connection with this Agreement, and
(iii) that the Recipient knows or reasonably should know is confidential because
of its legends, markings, circumstances of the disclosure or the nature of the
information. Confidential Information includes, but is not limited to: trade
secrets; financial information; technical information, including research,
development, procedures, algorithms, data, designs, and know-how; business
information, including operations, planning, marketing plans, and products; and
the pricing and terms of this Agreement including related discussions,
negotiations and proposals. “Discloser” means the Party disclosing Confidential
Information, and “Recipient” means the Party receiving Confidential Information.
16. Termination
     16.1 Termination Rights. Either Party shall have the right to terminate
this Agreement in its entirety at any time under any of the following
circumstances, by giving written notice to the other Party:

  (i)   A Party commits a material breach of this Agreement, which breach is not
cured within thirty (30) days after written notice detailing such breach is
provided to the Party in breach;     (ii)   A Party commences the dissolution,
liquidation and winding up of its affairs or otherwise ceases to function as a
going concern;     (iii)   A Party admits in writing its inability to pay its
debts as they become due; and     (iv)   A Party (x) institutes a voluntary
proceeding, or becomes the subject of an involuntary proceeding which
involuntary proceeding is not dismissed within sixty (60) days, under any
bankruptcy act, insolvency law or any law for the

             
 
  Confidential — Subject to Nondisclosure Obligations       13

 



--------------------------------------------------------------------------------



 



      relief of debtors, (y) has a receiver appointed to manage its affairs,
which appointment is not dismissed, vacated or stayed within sixty (60) days, or
(z) executes a general assignment for the benefit of creditors.

     16.2 Effect of Termination/Expiration. If a specific In-Building Solution
terminates or expires or if this Agreement terminates or expires, the Parties
will cooperate in good faith and use commercially reasonable efforts during the
sixty (60) day period following such expiration or termination to “wind down”
and conclude their respective obligations under this Agreement as to such
Location or as to all Locations as applicable, provided however that nothing
herein shall obligate either Party to incur any additional expense or undertake
any additional actions as part of such “winding down” beyond those provided for
in this Agreement. Sprint will give Clearwire written notice promptly once
Sprint becomes aware that a specific In-Building Solution is being terminated or
is expiring. Sprint will be responsible for removal of any Equipment installed
at any Locations, at Sprint’s sole cost and expense.
17. Representations. Sprint and Clearwire each represent and warrant that they
have the authority to enter into this Agreement.
18. Limitations and Conditions of Liability
     18.1 IN THE CASE OF ANY AND ALL CLAIMS THAT MAY ARISE FROM, OR RELATE TO
PERFORMANCE OR NON-PERFORMANCE UNDER, THIS AGREEMENT, IN NO EVENT IS EITHER
PARTY LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
SPECIAL OR OTHER INDIRECT DAMAGES REGARDLESS OF THE CAUSE.
     18.2 EACH PARTY’S MAXIMUM LIABILITY FOR PROVEN DIRECT DAMAGES FOR ALL
CLAIMS ARISING OUT OF THIS AGREEMENT IS LIMITED TO [*****].
     18.3 THE PARTIES’ CONFIDENTIALITY AND INDEMNIFICATION OBLIGATIONS UNDER
THIS AGREEMENT ARE EXCLUDED FROM THIS (“LIMITATIONS AND CONDITIONS OF
LIABILITY”) SECTION.
19. Indemnity
     19.1 Each Party will indemnify, defend and hold the other Party, and the
other Party’s directors, officers, employees, agents and their successors,
harmless against all third party claims for damages, losses, liabilities or
expenses, including reasonable attorneys’ fees (each a “Claim” and collectively,
the “Claims”) arising directly from the performance of this Agreement and
relating to personal injury, death, or damage to real or tangible personal
property that is alleged to have resulted, in whole or in part, from negligence
or willful misconduct of the indemnifying Party or its subcontractors,
directors, officers, employees or authorized agents, but excluding Claims
arising from or relating to disruption of the Services.
     19.2 Third Party Intellectual Property Claims. As to any Equipment
purchased or installed by Sprint, Sprint shall, upon receipt of notification,
promptly assume full responsibility for the defense of any suit or proceeding
which may be brought against Clearwire, its affiliates, officers, employees, and
agents, for alleged infringement of any patent, copyright, trademark, trade
secret, mask work, or other proprietary right of any third party (each an “IP
Claim”) and Sprint further agrees to indemnify and hold Clearwire, its
directors, officers, employees and agents harmless against any and all claims,
demands, liability, expenses, losses, and damages resulting from any IP Claim,
provided that Clearwire: (i) gives prompt written notice of any such IP Claim;
(ii) allows Sprint to direct the defense and settlement of the IP Claim; and
(iii) provides Sprint with reasonable authority, information, and assistance for
the defense and settlement of the IP Claim. Sprint shall not enter into any
settlement agreement that requires Clearwire to admit any liability of any kind
with respect to the Sprint-installed Equipment. Sprint and Clearwire acknowledge
and agree that Sprint has no indemnity obligations whatsoever under this
Agreement for comparable Equipment purchased by Clearwire.
     19.3 To be indemnified, the Party seeking indemnification must: (i) give
the other Party timely written notice of the Claim (for purposes of section 19.3
Claim includes an IP Claim)

             
 
  Confidential — Subject to Nondisclosure Obligations       14

 



--------------------------------------------------------------------------------



 



(unless the other Party already has notice of the Claim), (ii) give the
indemnifying Party full and complete authority, information and assistance for
the Claim’s defense and settlement, and (iii) not, by any act, admission or
acknowledgement, materially prejudice the indemnifying Party’s ability to
satisfactorily defend or settle the Claim. The indemnifying Party will retain
the right, at its option, to settle or defend the Claim, at its own expense and
with its own counsel. The indemnified Party will have the right, at its option,
to participate in the settlement or defense of the Claim, with its own counsel
and at its own expense, but the indemnifying Party will retain sole control of
the Claim’s settlement or defense.
20. Notices. All notices must be in writing and are effective only: (i) when
deposited in the U.S. mail, certified mail, return receipt requested and postage
prepaid, or (ii) when sent via overnight delivery. Notice will be deemed
delivered on the date of receipt (or on the date receipt is refused) as shown on
the certification of receipt or on the records or manifest of the U.S. Postal
Service or overnight delivery service, as applicable. Notice addresses may be
changed by giving notice as provided in this section.
     20.1 Notices to Sprint must be sent to each of the following:[*****]
21. Miscellaneous
     21.1 Independent Contractor. Sprint and Clearwire perform their obligations
in this Agreement as independent contractors. Nothing in this Agreement will
create an employer-employee relationship, association, joint venture,
partnership, or other form of legal entity or business enterprise between the
Parties, their agents, employees or affiliates.
     21.2 Governing Law. This Agreement is governed by the laws of New York
without regard to its choice of law principles.
     21.3 Severability. If any provision of this Agreement is found to be
unenforceable, this Agreement’s unaffected provisions will remain in effect and
the Parties will negotiate a mutually acceptable replacement provision
consistent with the Parties’ original intent.
     21.4 Waiver. No waiver by either Party of any breach of any provision of
this Agreement will constitute a waiver of any prior, concurrent or subsequent
breach of the same or any other provision of this Agreement.
     21.5 Survival. Provisions of this Agreement, which by their nature are
intended to survive this Agreement, will survive the expiration or earlier
termination of this Agreement.
     21.6 Assignment. This Agreement may not be assigned by either Party without
the other Party’s prior written consent, which consent will not be unreasonably
conditioned, withheld or delayed, except that each Party has the right to assign
this Agreement, in whole or in part, to any of the Party’s subsidiaries,
affiliates or a successor in interest, or to any entity acquiring substantially
all of the Party’s assets. This Agreement binds, and inures to the benefit of,
the successors and permitted assigns of the Parties.
     21.7 Amendments / Alterations. This Agreement may only be amended in a
writing signed by both Parties’ authorized representatives. Alterations to this
Agreement are not valid unless accepted in writing by both Parties.
     21.8 Entire Agreement. This Agreement, including any schedules, constitutes
the entire agreement between the Parties with respect to Clearwire and Sprint
installing, operating, maintaining and removing the In-Building Solutions and
supersedes all prior written and verbal agreements, representations, promises or
understandings between the Parties. Any amendments to this Agreement must be in
writing and executed by both Parties.
22. Contingent Nature of Amended and Restated Enhanced In-Building Coverage
Deployment Agreement. This Agreement is contingent upon the Parties executing
all of the following documents within 48 hours of the other Party:
(1) April 2011 Clearwire / Sprint Amendment to the 4G MVNO Agreement; (2) Sprint
/ Clearwire First Amendment to the MVNO

             
 
  Confidential — Subject to Nondisclosure Obligations       15

 



--------------------------------------------------------------------------------



 



Support Agreement (3G); (3) First Amendment to the December 23, 2009 Dual Mode
Settlement Letter Agreement; (4) Settlement and Release Agreement; and
(5) Omnibus Agreement.
Each Party has caused this Agreement to be executed by its authorized
representative.

                      CLEAR WIRELESS LLC   SPRINT SOLUTIONS, INC.
 
                   
By:
  /s/ John Stanton By:  /s/ Steven Elfman
 
                   
 
  Name:   John Stanton   Name:  Steven Elfman
 
  Title:   Chairman & CEO       Title: President
 
  Date: April 18, 2011   Date: April 14, 2011

             
 
  Confidential — Subject to Nondisclosure Obligations       16

 



--------------------------------------------------------------------------------



 



Schedule A — Form of Clearwire-Sprint Tracking Statement of Work (“SOW”)
This document will provide a record of all of the In-Building Solutions
submitted under this Agreement.

      Action   Owner
Customer Opportunity
 
•   Sprint shall identify opportunities and submit projects into the WCAT tool.
 
   
 
 
•   Sprint shall engage a trusted vendor to perform a design walk, assemble a
design and a BOM. Sprint shall share the design with Clearwire to obtain
approval prior to installation beginning.
 
   
 
 
•   Clearwire shall review and approve all Sprint designs/BOM within the SLA.
 
   
 
 
•   If the design is not approved, Sprint and Clearwire will work together to
make the necessary corrections in order to obtain approval.
 
   
 
 
•   Clearwire to suggest backhaul type
 
   
Design
 
•   If microwave backhaul is required, Clearwire will send someone on-site
within the SLA to perform an analysis in order to assemble a backhaul design.
 
   
Donor Site Information
 
•   Clearwire shall provide to Sprint.
 
   
 
 
•   Sprint will order and install all necessary equipment, including all
necessary microwave equipment.
 
   
Equipment
 
•   For Equipment relating to monitoring that requires special configuration,
Sprint will purchase the Equipment. Clearwire will then be responsible for
configuring the Equipment.
 
   
 
 
•   Sprint will order any backhaul circuits needed.
 
   
 
 
•   If microwave is being used at a Clearwire owned or Clearwire leased site,,
Clearwire will execute a lease(s) with the tower owner(s).
 
   
Backhaul Circuits
 
•   Clearwire will work with Sprint to integrate backhaul circuits into the
Clearwire network.
 
   
 
 
•   Once the contract is signed by the Customer, then the installation
procedures will be executed respectively by both Clearwire and Sprint in their
areas of responsibility
 
   
 
 
•   Sprint will direct vendors to complete the installation of all necessary
equipment.
 
   
 
 
•   If site integration is needed, Sprint will provide Clearwire advance notice
in order to perform site integration into the Clearwire network.
 
   
Installation
 
•   Sprint will notify Clearwire prior to turning on an RF emitting device.
 
   
ATP
 
•   Sprint will have an ATP conducted once the site is on-air.

             
 
  Confidential — Subject to Nondisclosure Obligations       17

 



--------------------------------------------------------------------------------



 



SCHEDULE A-1 APPROVED RETAIL STORES
[Attached list of Retail Store approved sites]
*** END OF SCHEDULE A-1 ***

             
 
  Confidential — Subject to Nondisclosure Obligations       18

 



--------------------------------------------------------------------------------



 



SCHEDULE A-2 APPROVED OPERATIONAL FACILITIES
[*****]
*** END OF SCHEDULE A-2 ***

             
 
  Confidential — Subject to Nondisclosure Obligations       19

 



--------------------------------------------------------------------------------



 



SCHEDULE A-3 CLEARWIRE ENGINEERING COSTS
[*****]
*** END OF SCHEDULE A-3 ***

             
 
  Confidential — Subject to Nondisclosure Obligations       20

 



--------------------------------------------------------------------------------



 



Schedule B —
Terms for the Equipment Purchase Agreement
The Equipment Purchase Agreement that Sprint and Clearwire execute if Clearwire
exercises its purchase rights contained in section 7.5 of the Amended and
Restated Enhanced In-Building Coverage Deployment Agreement (“CNS Agreement”)
will contain terms that are the same or substantially similar to the following
terms:
1. Sale of Equipment and License to Software. Sprint hereby sells to Clearwire
and Clearwire hereby purchases from Sprint the equipment described on Exhibit A
attached hereto and incorporated herein, and licenses the software contained
therein to the extent permitted as described below (“Equipment”).
2. Purchase Price. As full and complete consideration for the Equipment,
Clearwire will pay Sprint the sum of _______________ ($__________), which is
calculated as described in section 7.5 of the CNS Agreement (“Purchase Price”).
3. Transfer of Title. When Sprint receives Clearwire’s payment of the Purchase
Price, Sprint will transfer title of the Equipment to Clearwire free and clear
of liens and encumbrances.
4. Due Diligence. Clearwire will be entitled to perform due diligence on the
Equipment. Clearwire will be entitled to inventory the Equipment to determine
that Sprint has provided Clearwire with a complete and accurate inventory of the
Equipment Clearwire will purchase. Also, Clearwire will be entitled to perform a
physical inspection of the Equipment, and Sprint will assist Clearwire by
obtaining access to the Equipment for Clearwire. Clearwire will inspect whether
the Equipment is free of any liens or other encumbrances.
5. Software, Support and Maintenance. To the extent that it has the legal
ability to do so, Sprint hereby assigns to Clearwire all applicable software
licenses so as to permit Clearwire to operate the Equipment as such Equipment
was operated by Sprint (or its Customer) prior to transfer of title to
Clearwire. Such software is identified in Exhibit A hereof (hereinafter
"Software”) in connection with the sale of Equipment.
     A. License Fees. As part of its due diligence, Clearwire will have the
right to review Sprint’s license agreements to determine whether any Software is
subject to any ongoing royalty payments. If it is, Clearwire will take over the
payment obligation when title to the Equipment transfers to Clearwire.
     B. Updates. During the warranty period, or for as long as Clearwire
purchases any maintenance support services from Sprint, whichever is shorter,
Sprint will, to the extent legally permissible, pass through any and all routine
Software changes and updates intended to provide general improvements to the
performance of the Equipment. If there is a charge for such software update,
Clearwire will pay for such software update.
     C. Support. To the extent legally permitted under its agreements with
appropriate vendors or Software providers, Sprint will ensure that support and
maintenance services which were available to Sprint for the Equipment (including
all Software) prior to the transfer of the Equipment to Clearwire will be
available to Clearwire under either Sprint’s support and maintenance terms with
the applicable vendor, or, if Clearwire has an existing relationship with the
applicable vendor for similar equipment, under the support and maintenance terms
that Clearwire has in place with that vendor. Such support, including updates to
software, will be available to Clearwire no later than the date on which title
to the Equipment is transferred to Clearwire. Sprint will ensure that all
software embodied within the Equipment reflects the most recently available
updates from the vendor.
     D. Additional Services and Assignment of Contracts. In furtherance of
Section 6(C) above, Sprint agrees that, unless Clearwire and an applicable
vendor agree that support for purchased Equipment will be covered under an
existing support agreement between Clearwire and such vendor, then Sprint will
ensure that Sprint’s rights and obligations with respect to support for the
purchased Equipment are assigned to Clearwire no later than the date on which

             
 
  Confidential — Subject to Nondisclosure Obligations       21

 



--------------------------------------------------------------------------------



 



Clearwire takes title to the Equipment. Notwithstanding the foregoing, in the
event that Sprint is unable to assign such rights and obligations to Clearwire
because the support rights are non-assignable to Clearwire by virtue of the
support agreement, then Sprint shall so inform Clearwire and Sprint shall use
commercially reasonable efforts to obtain the applicable vendor’s consent to
provide support to Clearwire under similar terms and conditions either under an
existing or a new support agreement between Clearwire and such vendor. In
addition to support agreements, Sprint further agrees that it will use
commercially reasonable efforts to assign to Clearwire all additional services
contracts (including leased backhaul, outsourced maintenance services and
related SLAs etc.) necessary to continue using the Equipment to provide service
in the same manner as prior to the transfer of the Equipment to Clearwire.
6. Equipment Warranty. Sprint will assign any remaining warranty rights
associated with any purchased Equipment to Clearwire to the extent such rights
are assignable. To the extent applicable, the terms of any such warranty
provided to Clearwire shall be provided by Sprint to Clearwire and Sprint shall
make any required notifications to the warranty provider to indicated that
Clearwire is the replacement beneficiary of the warranty. Sprint represents and
warrants that any Equipment (expressly including the software contained therein)
transferred to Clearwire hereunder is free from any encumbrance, mortgage,
pledge or rights of any third party.
7. Further Assurances. Upon receiving the final payment from Clearwire under
this agreement, Sprint will use commercially reasonable efforts to execute such
further assurances as may be reasonably required by Clearwire to insure that the
Equipment is free from all liens and encumbrances.

             
 
  Confidential — Subject to Nondisclosure Obligations       22

 